On Application for Rehearing.
PEIR CURIAM.
In their application for rehearing plaintiffs ask that our decree be amended so as to make it a judgment of non-*157suit, to avoid its having the effect of res judicata in the event of a direct action being brought to annul the settlement had between the plaintiffs and their father. We considered that question before handing down our decree, and concluded that it could not have the force of res judicata in a direct action to annul the settlement. The application for rehearing is denied.